The statute of 1895, regulating beneficiary societies, orders, or associations, provides that "nothing herein contained shall apply to or in any way interfere with Masonic, Odd Fellow, Knights of Pythias, Red Men, or other similar orders, or any association working on the lodge system which limits its certificate holders to a particular class, or to the employees of any firm, or municipal or other corporation, or to corporations or associations insuring only members of some particular order, sect, profession, or trade." Laws 1895, c. 86, s. 15. Construing this plain, *Page 12 
specific, and emphatic language in the same sense in which it must be deemed to have been used by the legislature, — that is, according to its ordinary and natural import, — the unavoidable result upon the facts before us is to exempt and exclude the plaintiffs from the operation of the statute. If, however, it could be held that section 15 does not exclude associations like the plaintiffs from the benefits of the fourteen preceding sections, it would not entitle them to a decree for a license, because all the associations to which chapter 86 is applicable are now prohibited from doing business within this state unless "the commissioner of insurance is satisfied that such associations are reliable and worthy of public patronage." Laws 1901, c. 86, s. 2.
The statute of 1895 not being applicable to the plaintiffs, their application for a license under it was properly denied by the defendant. The inquiry then is whether they are subject to the statute of 1891, placing certain corporations, associations, societies, and orders under the jurisdiction of the insurance commissioner, and making it unlawful for them to do business in this state without first procuring a license from him, and also giving him discretion in the granting of such licenses. Laws 1891, c. 56. Reading this statute in the light of the plaintiffs' declared object in their articles of association, to insure "members . . . against disability and death resulting from sickness or accident," in connection with the form of certificate issued by them, we think it is sufficiently apparent that the legislative purpose in the enactment was to include such organizations, and that the language of its expression also must be so construed upon the weight of the competent evidence.
Assuming the correctness of this construction of the statute, it follows that the plaintiffs are now subject to it unless they are exempted and excluded from its operation by the statute of 1895, before cited, which expressly declares that it has no application to and does not in any way interfere with them. The consequent effect is to leave the plaintiffs where the statute of 1895 found them — that is to say, subject to the statute of 1891. It is true, nevertheless, that there is evidence tending to show that this was not the legislative purpose; but interpretation has its limits beyond which it cannot legitimately go, and while the primary object in the interpretation of a statute is to ascertain the legislative intent in its enactment, it will not be carried to the extent of giving to it a meaning plainly repugnant to its terms. "When the requirements of a constitutional statute are plain and positive, courts are not called upon to give reasons why it was enacted." Weeks v. Waldron, 64 N.H. 149, 150. In such a case, "the legislative will as expressed cannot be disregarded." Martin v. Swanton, 65 N.H. 10, 11. *Page 13 
No objection being made to the plaintiffs' form of procedure, it is not considered.
Bill dismissed.
WALKER, J., did not sit: the others concurred.